Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on May 5, 2022, in which claims 13-18 and 21-27 were presented for examination, of which claims 1-12 and 19-20 were cancelled, claims 21-27 were added as new, and claims 13-14 were amended is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
Applicants Argument: Regarding claims 13-15 and 17, claims 14-15 and 17 depend from claim 13. Independent claim 13 is amended to recite “an ellipsoid-shaped baffle” and “wherein the baffle diffracts medium-to-high-frequency sound waves in a direction that is not toward an ear of a wearer of the sports protective helmet.” First, Hardy does not disclose an ellipsoid-shaped baffle. Hardy’s alleged baffle is a flat advertising plate. Second, the Office Action has not shown that the perforated advertising plate in Hardy necessarily diffracts medium-to-high-frequency sound waves in a direction that is not toward an ear of a wearer of the sports protective helmet. There is no evidence on record showing this diffraction would inherently occur in Hardy’s advertising plate, and Hardy’s disclosure does not mention hearing protection as a problem or function of the advertising plate. According to MPEP § 2131, “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” As such, independent claim 13 is not anticipated because Hardy fails to disclose each and every element as set forth in claim 13, namely, “an ellipsoid-shaped baffle’ and “wherein the baffle diffracts medium-to-high-frequency sound waves in a direction that is not toward an ear of a wearer of the sports protective helmet.”
	Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Hardy, III “Hardy” (US Patent 8,474,064).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “ellipsoid (claim 13), angle range (claim 22), material hardness (claim 24)”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle (claim 14, 21, and 22) and sound-reducing object fully covers or blocks the opening (claim 18)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification filed on July 21, 2020 is absent regarding “angle is in a range of from about 15° to about 45° (claim 22)”, “the baffle is formed of a material having a hardness configured such that the surface of the baffle diffracts sound waves and does not absorb sound waves (claim 24)”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant has indicated claims 1-13 are cancelled, but has amended claim 13 and has dependent claims depending from it. Examiner assumes applicant has cancelled claims 1-12 instead.
Claims 14-18, 21, 23, and 25-27 are rejected because they depend directly or
indirectly on rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 17, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy, III “Hardy” (US Patent 8,474,064).
Regarding claim 13, Hardy discloses a sound-reducing object (combination of 36 and 31, Fig. 1 and 8) for a sports protective helmet (20), the sound-reducing object (combination of 36 and 31) comprising:
	An ellipsoid baffle (36, Fig. 8, examiner notes ”ellipsoid” is defined as “A three-dimensional figure whose plane sections are ellipses or circles” as provided by Lexico. Examiner notes shown as an ellipse in Fig. 8); and
	A ring-shaped portion (31, Fig. 1) connected to the baffle (36, Fig. 1, Col. 2, lines: 42-43), wherein the ring-shaped portion (31) is configured to couple with an ear opening (26) in the sports protective helmet (Fig. 1, “diffracts medium…helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function),
	Wherein the baffle (36) diffracts medium-to-high-frequency sound waves in a direction that is not toward an ear of a wearer of the sports protective helmet (“diffracts medium…helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function. Examiner notes diffraction of medium to high frequencies depends on angle the frequency is hitting wearers ear). 

Regarding claim 14, Hardy discloses a contour of the baffle (see annotated Fig. 8 below) is configured to provide an angle of sound waves diffraction that impacts a direction of the medium-to-high frequency sound waves more than a direction of human voice frequency sound waves (“configured to… voice frequency sound waves” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated Below


    PNG
    media_image2.png
    574
    481
    media_image2.png
    Greyscale

Fig. 8-Examiner Annotated Below


Regarding claim 15, Hardy discloses the sound-reducing object (combination of 36 and 31 Fig. 8) is inserted inside the sports protective helmet (Col. 2, 41-47, examiner notes element 36 is inserted inside the helmet through element 26).  

Regarding claim 17, Hardy discloses the sound-reducing object partially covers the at least one opening (26, Col. 7, lines: 44-45, examiner notes because of holes on surface of element 36, areas where the holes are do not cover the at least one opening).  

Regarding claim 21, Hardy discloses a tangent of at least a portion of an outer surface of the baffle (see annotated Fig. 8 above) is positioned at an angle (see annotated Fig. 8 above) relative to a diameter of the opening (examiner notes “diameter of the opening” is shown in Fig. 1). 

Regarding claim 22, Hardy discloses the angle is in a range of from about 15° to about 45° (examiner notes the angle shown in annotated Fig. 8 above is shown being between about 15 and 45 degrees). 

Regarding claim 23, Hardy discloses a major axis of the ellipsoid-shaped baffle (see annotated Fig. 8 above) is parallel to a diameter of the ring-shaped portion (examiner notes “diameter of the opening” is shown in Fig. 1).

Regarding claim 24, Hardy discloses the baffle (170) is formed of a material having a hardness configured such that the surface of the baffle diffracts sound waves and does not absorb sound waves (“configured such… absorb sound waves” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Examiner notes every material has a hardness that can diffract to a degree). 

Regarding claim 25, Hardy discloses the ring-shaped portion (31) and the baffle (36) are formed as separate components that are adhered or attached to one another (Fig. 1, Col. 2, lines: 42-43).

Regarding claim 26, Hardy discloses the ring-shaped portion (31) and the baffle (36) are integrally formed (Fig. 1, Col. 2, lines: 42-43, examiner notes elements 31 and 36 are integrally formed when connected to each other).

Regarding claim 27, Hardy discloses a first end of the baffle (see annotated Fig. 8 above) is connected to a side of the ring-shaped portion (see annotated Fig. 1 above) and a second end of the baffle (see annotated Fig. 8 above) is connected to an opposite side of the ring-shaped portion (see annotated Fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Daniel (US Patent 8,973,172).
Regarding claim 16, Hardy discloses the invention substantially as claimed above.
Hardy does not disclose the sound-reducing object is placed in a position external to the sports protective helmet.
However, Daniel teaches yet another sound-reducing object for sports helmet, wherein Daniel teaches a sound-reducing object (combination 409 and 411, Fig. 4) is placed in a position external to the sports protective helmet (401, examiner notes the “sound-reducing object” is shown as being positioned “external to the sports protective helmet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-reducing object as disclosed by Hardy, by positioning the sound-reducing object external to the sports protective helmet as taught by Daniel, in order to prevent the sound-reducing object from hitting the wearer’s ear while the helmet is in use.

Regarding claim 18, Hardy discloses the invention substantially as claimed above.
Hardy does not disclose the at least one sound-reducing object fully covers or blocks the opening.
However, Daniel teaches yet another sound-reducing object for sports helmet, wherein Daniel teaches a sound-reducing object (combination 409 and 411, Fig. 4) fully covers or blocks the opening (407, Col. 6, lines: 19-23, examines notes the “sound-reducing object” is shown as “fully” covering or blocking “the opening” in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-reducing object as disclosed by Hardy, by fully covering or blocking the opening as taught by Daniel, in order to prevent debris from entering the helmet, while in use. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732      

/KHALED ANNIS/Primary Examiner, Art Unit 3732